DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.

Response to Amendment
Applicant’s amendment filled on 07/25/2022 has been entered. 
Claims 1-6, 9, 12, 13, 23, 30-33, 38, 39, 43, 47, 54- 58, 62, 63, 67, 71, 78-81, 86, 87, 91, and 95 are amended
Response to Arguments
Applicant arguments filled on 07/25/2022 have been fully considered and but are moot in view of the new ground of rejection(s)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1,30,54,78 is/are rejected under 35 U.S.C. 103 as being unpatentable over "PDCCH  Design for Cross-Carrier Operation Using CIF" from IDS in view of Chung to (US20120182950)
Regarding claims 1,30,54,78, "PDCCH  Design for Cross-Carrier Operation Using CIF" teaches  wireless communication using a plurality of downlink control information (DCI) formats (section 1, “Rel-8 DCI formats"), the method comprising: - determining a set of DCI formats of the plurality of DCI formats for concurrent use during wireless communications (section 2, "signal PDCCHs with DCI size corresponding to the largest CC bandwidth within the UE's DL CC set and truncate the RB assignment field payload ... of smaller bandwidth DL CCs", "search for two PDCCH sizes, a CS-CC DCI (BW) size and one other DCI (BW) size"), wherein DCI formats of the plurality of DCI formats are configurable to be of different sizes (section 2, "add a different PDCCH DCI size", "supporting numerous DCI sizes", "If the bandwidth of CCs that are scheduled from the CS-CC is different from CS-CC bandwidth then DCI sizes of PDCCH grants/assignments corresponding to each CC would be different"); and - size matching at least two DCI formats of the set of DCI formats that are configurable to be of different sizes (section 2, "DCI size alignment’, "search for two PDGCH sizes, a CS-CC DCI (BW) size and one other DCI (BW) size and, pad the RB allocation bits of each CC to the closest of two DCI sizes", "the DCI size corresponding to other CCs matches one of the two configured DCI sizes”) to meet restrictions with respect to the number of DCI format sizes (section 2, "increase in complexity associated with supporting numerous DCI sizes", “this would increase the blind decoding overhead at the UE", "This limits number of extra blind decodes", "a UE is configured to receive a maximum of two different DCI (BW) sizes")

"PDCCH  Design for Cross-Carrier Operation Using CIF" does not explicitly teach size matching at least two DCI formats to result in the set of DCI formats meeting one or more size meet restrictions with respect to a total number of DCI format sizes for concurrent use

However, Chung teaches size matching at least two DCI formats to result in the set of DCI formats meeting one or more size meet restrictions with respect to a total number of DCI format sizes for concurrent use ([0203] discloses… with respect to MIMO transmission mode and cross-carrier scheduling, if information pieces having different field sizes are present, DCI information pieces having a common field size can be defined as a common DCI format (which can be regarded as DCI subgroup #1) and transmitted through a PDCCH, and information pieces having different field sizes can be separately defined as DCI subgroup #2 and transmitted through a PDSCH. Since the claim does not define as to what the phrase “concurrent use” constitutes, examiner equates the phrase  “concurrent use”  to MIMO  ).

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of "PDCCH  Design for Cross-Carrier Operation Using CIF" include size matching at least two DCI formats to result in the set of DCI formats meeting one or more size meet restrictions with respect to a total number of DCI format sizes for concurrent use , as suggested by Chung. This modification would benefit the system to reduce network resource waste.

Claims 29,53,77,101 is/are rejected under 35 U.S.C. 103 as being unpatentable over "PDCCH  Design for Cross-Carrier Operation Using CIF" from IDS in view of  Chung and further in view of VIVO: "Remaining details on DCI content and formats", from IDS
Regarding claims 29,53,77,101 , "PDCCH  Design for Cross-Carrier Operation Using CIF" does not explicitly teach wherein an identifier used for encoding DCI payload comprises a cell radio network temporary identifier (C-RNTI)

"Remaining details on DCI content and formats" teaches wherein an identifier used for encoding DCI payload comprises a cell radio network temporary identifier (C-RNTI) ( "Remaining details on DCI content and formats"  section 1, “At most 4 different DCI sizes are monitored by the UE per slot", "At most 3 different DCI sizes are monitored per C-RNTI per slot")
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of "PDCCH  Design for Cross-Carrier Operation Using CIF" include wherein an identifier used for encoding DCI payload comprises a cell radio network temporary identifier (C-RNTI), as suggested by "Remaining details on DCI content and formats." This modification would benefit to reduce overhead.

Allowable Subject Matter
Claims 2-5,31-34,55-58,79-81 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461